     WO

 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8    Prosight-- Syndicate 1110 At Lloyd’s, )     No. CV-17-04662-PHX-SPL
                                            )
 9                                          )
                       Plaintiff,           )     ORDER
10    vs.                                   )
                                            )
11                                          )
      American Builders and Developers      )
12    LLC,                                  )
                                            )
13                                          )
                       Defendant.           )
14
15
           Before the Court is Plaintiff’s Motion to Strike claimants Maria Virginia Huizache
16
     and Florenciano Axinicuilteco’s (the “Claimants”) Amended Third Party Complaint
17
     (the “Amended Complaint”), in which the Plaintiff requests for the Court to strike the
18
     Amended Complaint because third party defendant ProSight Specialty Management
19
     Company, Inc. was not properly served within 14 days of the filing of the Court’s Order
20
     granting leave to amend. (Doc. 155) On April 4, 2019, the Claimants filed a Notice of
21
     Dismissal of third party defendant ProSight Specialty Management Company, Inc. (Doc.
22
     163) It is undisputed that the Plaintiff was properly served with the Amended Complaint.
23
     (Doc. 164 at 2) Accordingly,
24
           IT IS ORDERED that Plaintiff’s Motion to Strike (Doc. 155) is denied as moot.
25
           Dated this 14th day of June, 2019.
26
27                                                  Honorable Steven P. Logan
                                                    United States District Judge
28
